                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
MARK HARPER,                              )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )                   Civil Action No.
                                          )                   18-10709-FDS
DETECTIVE ROBERT BIELECKI,                )
                                          )
            Defendant.                    )
__________________________________________)


                                    ORDER OF DISMISSAL

SAYLOR, J.

       This is an action for civil rights violations under 42 U.S.C. § 1983. Pro se plaintiff Mark

Harper alleges that defendant Robert Bielecki, a detective with the Boxborough Police

Department, denied him his right to travel and other civil rights. Specifically, he alleges Bielecki

racially profiled him and smashed his car window, causing $250,000 in property damage and

pain and suffering.

       On January 31, 2019, Bielecki filed a motion to compel Harper to respond to certain

discovery requests pursuant to Fed. R. Civ. P. 37(a), including initial disclosures pursuant to

Local Rule 26.2, Bielecki’s first set of interrogatories, and Bielecki’s first request for documents.

       At a scheduling conference held on March 21, 2019, the Court denied the motion to

compel without prejudice; deemed Bielecki’s discovery requests to have been served on March

21, 2019; and ordered that the initial disclosures required by Fed. R. Civ. P. 26(a)(1) should be

completed by March 28, 2019.
       On May 17, 2019, Bielecki filed a second motion to compel responses to discovery. It

appears that Harper has not provided discovery as required by the Court’s March 21, 2019 order.

Specifically, he has not filed initial disclosures or responded to Bielecki’s requests for documents

and answers to interrogatories.

       On June 3, 2019, the Court granted Bielecki’s motion to compel responses to discovery,

and ordered Harper to comply with those discovery requests by June 17, 2019. The Court further

ordered Harper to show cause by June 17, 2019, why this case should not be dismissed for

failure to comply with his discovery obligations. Because Harper failed to show good cause

within that deadline, this action is hereby DISMISSED pursuant to Rule 37(b)(2)(A)(v).

So Ordered.


                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: June 20, 2019                                 United States District Judge




                                                 2
